DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 28-31, 33, 36, 48, and 55-57 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As indicated in the prior office action, the prior art of record neither teaches nor renders obvious each claim limitation including a transport-mechanism worksurface being coplanar with the build-module worksurface so as to define a virtual workplane; wherein the powder supply is provided by the workstation; and wherein the workstation further comprises a powder applicator (See Fig 8).


    PNG
    media_image1.png
    2065
    3951
    media_image1.png
    Greyscale

	The closest prior art of Yoo (US 20140065194 A1) teaches the same idea of a production line additive manufacturing system (See illustration below), but does teach that the transport mechanism comprises a working surface; and thus also fails to teach a virtual workspace as claimed.  

    PNG
    media_image2.png
    496
    644
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744